‘In an action to recover damages for breach of warranty, defendant White Motor Corp. appeals from two orders of the Supreme Court, *840Nassau County, one dated June 26,1972, denying its motion for leave to amend its answer so as to assert the defense of Statute of Limitations, and the other, dated September 15, 1972, denying its motion for leave to reargue and renew said prior motion. Orders reversed, without costs, and motion for leave to amend the answer is granted. The amended answer shall be served within 20 days after entry of the order to be made hereon. In our opinion, the denial of the motion for leave to amend the answer was an improvident exercise of discretion absent a showing of prejudice to plaintiff. Hopkins, Acting P; J., Latham, Shapiro, Christ and Benjamin, JJ., concur.